Title: To Benjamin Franklin from Vergennes, 17 February 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Vlles le 17 Fer 1779
J’ai reçu, M. avec la lettre que vous m’avez fait l’honneur de m’écrire le 14. de ce mois la copie des Lettres par lesquelles le Congrès vous accredite aupres du Roi en qualité de ministre plenipo des Etats-unis; je les ai trouvées en regle et je vous previens que Sa Majesté les recevra mardy prochain. Je partage bien sincerement la marque de Confiance que les Etats vous donnent en vous constituant leur Representant, et il ne dépendra pas de moi que je ne vous donne des preuves certaines de la mienne, et que votre mission ne soit aussi agréable que vous pouvez le désirer.
Comme je serois fort aise, M., de discuter verbalement avec vous la demande que vous faites concernant les prisonniers anglois qui avoient formé le complot de s’assurer de la frégate Américaine l’alliance, je vous prie de vouloir bien vous rendre à cet Effet à Versailles dans le courant de cette semaine.


P.S. Cette lettre etoit ecrite, M., lorsque j’ai reçu le billet par lequel vous me prevenez que vous êtes retenu chez vous par un accès de goutte, J’espere autant que je desire que vous serez bientôt quitte de cette incommodité et que je ne tarderai pas a avoir la Satisfaction de vous voir.
M. Franklin

